TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00267-CV


Frank Herrera, Appellant

v.

State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GV-07-000196, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		A copy of Frank Herrera's notice of appeal was filed with this Court on
April 24, 2008.  On June 3, 2008, and again on June 30, 2008, this Court received notice from the
district clerk's office of Travis County that Herrera had not paid or made arrangements to pay for
the clerk's record.  On June 30, 2008, this Court sent notice to Herrera that if he did not submit a
status report to this Court by July 10, 2008, this appeal would be dismissed for want of prosecution. 
To date, Herrera has not responded to this Court's notice.  Accordingly, we dismiss the appeal for
want of prosecution.  See Tex. R. App. P. 37.3(b), 42.3(b), (c).

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   August 12, 2008